       9:20-cv-00376-RMG        Date Filed 06/26/20      Entry Number 20        Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

                                         )            C/A No.: 9:20-cv-00376-RMG
                                         )
Henna Cardenas, individually and on      )
behalf of all others similarly situated, )
                                         )
                                         )
                        Plaintiff,       )
                                         )            ORDER
v.                                       )
                                         )
                                         )
Resort Sales by Spinnaker, Inc., a South )
Carolina Corporation, and Resort Sales   )
Missouri, Inc., a Missouri Corporation   )
                                         )
                        Defendants.      )
____________________________________)


        This matter is before the Court on Defendants Resort Sales By Spinnaker, Inc. and Resort

Sales Missouri, Inc.’s motion to dismiss Plaintiff’s complaint for failure to state a claim pursuant

to Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 15). For the reasons set forth below,

Defendants’ motion is denied.

  I.    Background
        Plaintiff brings this purported class action against Resort Sales by Spinnaker, Inc.

(“RSS”) and Resort Sales Missouri, Inc. (“RSM”) (collectively “Defendants”) alleging

Defendants violated the Telephone Consumer Protection Act of 1991, 47 U.S.C. § 227

(“TCPA”). (Dkt. No. 1).      Plaintiff alleges Defendants made unsolicited telephone calls to the

telephones of consumers nationwide who are registered on the National Do Not Call Registry.

(Id. ¶ 2). Plaintiff is a resident of Warren, New Jersey. (Id. ¶ 6). According to Plaintiff’s

complaint, RSS is a South Carolina Corporation with a registered agent in Hilton Head, South

                                                 1
       9:20-cv-00376-RMG           Date Filed 06/26/20   Entry Number 20        Page 2 of 12




Carolina.      RSM is a Missouri Corporation with headquarters in Hilton Head, South Carolina.

(Id. ¶¶ 7–8). Plaintiff alleges Defendants aggressively market timeshare properties located in

South Carolina, Missouri, and Florida. (Id. ¶ 1). Plaintiff alleges Defendants are wholly-owned

subsidiaries of Spinnaker Resorts, Inc. (“Spinnaker”) (Id. ¶ 13). Plaintiff alleges Spinnaker owns

the resort timeshares that RSS and RSM market through telemarketing campaigns. (Id.)

          Plaintiff alleges Defendants made and continue to make unsolicited telemarketing calls to

consumers’ residential landlines through their own efforts and their agents. (Id. ¶ 19). Plaintiff

alleges Defendants and/or their agents placed repeated and unwanted calls to consumers whose

numbers are registered on the National Do Not Call Registry. (Id. ¶ 17). According to Plaintiff,

Defendants and/or their agents fail to process requests made by the called persons to not be

called. (Id. ¶ 18). Plaintiff also alleges Defendants knowingly made and continue to make

unsolicited telemarketing calls without the prior express consent of the call recipients. (Id. ¶ 20).

Plaintiff brings two causes of actions in violation of the TCPA on behalf of herself and two

classes of individuals.1 (Id. ¶ 59).




1
    Plaintiff defines the classes as follows:

No Consent DNC Class: All persons in the United States from four years prior to the filing of
this action through the present (1) who had his or her telephone number(s) registered with the
National Do Not Call Registry for at least thirty days, (2) who thereafter received more than one
telephone call made by or on behalf of Defendants within a 12-month period, (3) for whom
Defendants obtained prior express consent to call in the same manner as Defendants claim they
obtained consent to call the Plaintiff, (4) where the equipment used to make the calls was the
same equipment used to call the Plaintiff, and (5) where the purpose of the call was the same as
the purpose of the calls made to Plaintiff.

DNC Stop Calling Class: All persons in the United States from four years prior to the filing of
this action through the present (1) who had his or her telephone number(s) registered with the
National Do Not Call Registry for at least thirty days; (2) who received more than one telephone
call made by or on behalf of Defendants within a 12-month period; (3) who were called for the
same purpose Plaintiff was called; (4) who requested that Defendants not call them again, and (5)
                                                  2
     9:20-cv-00376-RMG          Date Filed 06/26/20       Entry Number 20        Page 3 of 12




       Prior to this action, Plaintiff filed two similar proposed class actions alleging violations of

the TCPA against Spinnaker. The first action was filed in the United States District Court for the

District of New Jersey. See Cardenas v. Spinnaker Resorts, Inc., No. 2:16-2466 (JLL), 2017 WL

3315285 (D.N.J. Aug. 3, 2017) (“Cardenas I”). In the New Jersey action, Spinnaker filed a

motion to dismiss for lack of personal jurisdiction pursuant to Rule 12(b)(2) of the Federal Rules

of Civil Procedure. Spinnaker argued that the New Jersey court did not have jurisdiction over it

because Spinnaker was not at home and lacked minimum contacts with the forum, either directly

or under agency principles. Id. at * 4. Spinnaker argued that RSS and RSM were the companies

responsible for marketing its timeshares, yet these companies were not agents of Spinnaker for

the purposes of jurisdiction. Further, Spinnaker argued that even if RSS and RSM were the

agents of Spinnaker, Plaintiff failed to show that either company made the calls in question. In

response, Plaintiff argued that New Jersey could exercise jurisdiction over Defendant pursuant to

an agency theory “because the subsidiaries conduct business in this District [ New Jersey] on

Spinnaker’s behalf, there is common ownership, Spinnaker supports its subsidiaries financially,

and Spinnaker controls its subsidiaries’ affairs.” Id. at * 4. The New Jersey court allowed the

parties to conduct jurisdictional discovery as to whether an agency relationship existed between

Spinnaker and RSS and RSM.

       The New Jersey court entered an order on August 3, 2017, granting Spinnaker’s motion

to dismiss for lack of personal jurisdiction. Cardenas I, 2017 WL 3315285, at * 5. The New

Jersey court applied an agency test and found it could not assert personal jurisdiction over



who received at least one additional call from Defendants at least thirty days after requesting that
Defendants not call them again.

(Dkt. No. 1 at ¶ 59).


                                                 3
     9:20-cv-00376-RMG          Date Filed 06/26/20        Entry Number 20      Page 4 of 12




Spinnaker because Plaintiff failed to establish an agency relationship between Spinnaker and

RSS and RSM. Id. It noted that even if an agency relationship had been established, Plaintiff’s

complaint “failed to sufficiently allege that RSS and RSM made the unsolicited calls in question,

thus invalidating any agency argument.” Id. The New Jersey court also found that Plaintiff

failed to show RSS and RSM made the unsolicited calls alleged in Plaintiff’s complaint, which

defeated Plaintiff’s jurisdictional argument. Id. at *4.

       In the second action, Plaintiff filed a Complaint in the United States District Court for the

District of South Carolina. In the South Carolina action, Spinnaker filed a motion to dismiss for

failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil procedure.

Cardenas v. Spinnaker Resorts, Inc., No. CV 9:18-761-BHH, 2019 WL 7761751, at *1 (D.S.C.

Mar. 5, 2019) (“Cardenas II”). The South Carolina court entered an order on March 5, 2019,

granting Spinnaker’s motion to dismiss. The South Carolina court found Plaintiff was precluded

from alleging RSS and RSM made the alleged phone calls based on the New Jersey court’s

finding that Plaintiff failed to demonstrate RSS and RSM made the telemarketing calls to

Plaintiff. Cardenas II, 2019 WL 7761751, at *5 (citing Cardenas I, 2017 WL 3315285, at * 4).

   Plaintiff filed a motion to reconsider the South Carolina court’s March 2019 order. On July

3, 2019, the South Carolina court issued an order granting Plaintiff’s motion to reconsider.

Cardenas v. Spinnaker Resorts, Inc., No. CV 9:18-761-BHH, 2019 WL 7761707, at *2 (D.S.C.

July 3, 2019). The court clarified its position to state that Plaintiff was only precluded from

asserting Spinnaker itself was directly or vicariously liable for the alleged phone calls made by

RSS and RSM based on the New Jersey court’s findings. Id. at * 2. In addition, the South

Carolina court clarified that Plaintiff may be able to state a plausible claim against RSS and RSM

because Plaintiff had not previously alleged direct claims against those entities. Id. In other



                                                  4
        9:20-cv-00376-RMG         Date Filed 06/26/20     Entry Number 20        Page 5 of 12




words, the South Carolina court clarified that the findings of its prior order only referred to

Plaintiff’s ability to sue Spinnaker itself because RSS and RSM (along with any other potential

unidentified third-party actors) were not parties to the previous New Jersey action. Id. at 2-3.

The South Carolina court concluded its findings should not have been construed to preclude

Plaintiff from pursuing relief against RSS and RSM or other third-party actors.

       On March 25, 2020, Defendants filed a 12(b)(6) motion to dismiss Plaintiff’s claims on the

basis that Plaintiff is collaterally estopped from alleging RSS and RSM made the phone calls as

alleged in the Complaint. (Dkt. No. 15). On April 22, 2020, Plaintiff filed a response in

opposition and Defendants filed a reply. (Dkt. Nos. 18; 19). Defendants’ motion to dismiss is

ripe for the Court’s review.

 II.      Legal Standard
          A. Motion to Dismiss
          Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6).

A motion to dismiss tests the legal sufficiency of the complaint and “does not resolve contests

surrounding the facts, the merits of the claim, or the applicability of defenses. . . . Our inquiry

then is limited to whether the allegations constitute a short and plain statement of the claim

showing that the pleader is entitled to relief.” Republican Party of N.C. v. Martin, 980 F.2d 943,

952 (4th Cir. 1992) (internal quotation marks and citation omitted). On a Rule 12(b)(6) motion,

the Court is obligated to “assume the truth of all facts alleged in the complaint and the existence

of any fact that can be proved, consistent with the complaint’s allegations.” E. Shore Mkts., Inc.

v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Although the Court must accept

the facts in a light most favorable to the Plaintiff, the Court “need not accept as true unwarranted

inferences, unreasonable conclusions, or arguments.” Id. To survive a motion to dismiss, the

                                                   5
       9:20-cv-00376-RMG         Date Filed 06/26/20       Entry Number 20      Page 6 of 12




complaint must provide enough facts to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)); see also FED. R. CIV. P. 8(a)(2). Although the requirement of plausibility does not

impose a probability requirement at this stage, the complaint must show more than a “sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. A complaint has

“facial plausibility” where the pleading “allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id.

          B. Rule 201
          Rule 201 of the Federal Rules of Evidence provides that a court shall take judicial notice

of adjudicative facts when requested by a party and supplied within the necessary information

and when the judicially noticed fact is “capable of accurate and ready determination by resort to

sources whose accuracy cannot reasonably be questioned.” FED. R. EVID. 201. “Facts subject to

judicial notice may be construed by a court on a motion to dismiss.” Briggs v. Newberry County

Sch. Dist., 838 F. Supp. 232, 234 (D.S.C. 1992). When considering a motion to dismiss based on

the doctrine of res judicata, a court may take judicial notice of facts from a prior judicial

proceeding.2 Id. (citing Mehlar Corp. v. City of St. Louis, Missouri, 530 F. Supp. 85 (E.D. Mo.

1981)).

III.      Analysis

          The issue before the Court is whether, based on prior court adjudications, Plaintiff is

collaterally estopped from alleging RSS and RSM made unsolicited phone calls to Plaintiff and

individuals registered on the Do Not Call List, as alleged in the complaint. The doctrine of res

2
  The court takes judicial notice of the prior court adjudications in Cardenas v. Spinnaker
Resorts, Inc., No. 2:16-2466 (JLL), 2017 WL 3315285 (D.N.J. Aug. 3, 2017), Cardenas v.
Spinnaker Resorts, Inc., No. 9:18-cv-00761-BHH (D.S.C. Mar. 5, 2019), Cardenas v. Spinnaker
Resorts, Inc., No. 9:18-cv-00761-BHH (D.S.C. July 3, 2019) and considers these on Defendants’
motion to dismiss as the accuracy of these sources cannot be reasonably questioned.
                                                  6
     9:20-cv-00376-RMG          Date Filed 06/26/20       Entry Number 20       Page 7 of 12




judicata embodies two district preclusion concepts: (1) claim preclusion; and (2) issue preclusion

(or collateral estoppel). In re Microsoft Corp. Antitrust Litig., 355 F.3d 322, 326 (4th Cir. 2004).

Claim preclusion refers to the preclusive effect of a judgment in foreclosing litigation of matters

that should have been raised in an earlier suit. Briggs, 838 F. Supp. at 235. “[C]ollateral

estoppel is more narrowly drawn and forecloses the relitigation of issues of fact or law that are

identical to issues which have been actually determined and necessarily decided in prior

litigation in which the party against whom [collateral estoppel] is asserted had a full and fair

opportunity to litigate.” Sedlack v. Braswell Servs. Grp., Inc., 134 F.3d 219, 224 (4th Cir. 1998)

(internal citations omitted). For collateral estoppel to apply, the proponent must establish that:

(1) the issue sought to be precluded is identical to one previously litigated; (2) the issue must

have been actually determined in the prior proceeding; (3) determination of the issue must have

been a critical and necessary part of the decision in the prior proceeding; (4) the prior judgment

must be final and valid; and (5) the party against whom estoppel is asserted must have had a full

and fair opportunity to litigate the issue in the previous forum.3 Id.

           1. Identical Issue

       Collateral estoppel requires that the issue sought to be precluded is identical to one

previously litigated. In the New Jersey action, the issue before the court was whether the court

could assert personal jurisdiction over Spinnaker by imputing the contacts of RSS and RSM to

Spinnaker through an agency relationship. The New Jersey court determined that RSS and RSM

were not agents of Spinnaker for jurisdictional purposes. Cardenas I, 2017 WL 3315285, at * 4–

6. The South Carolina court analyzed whether Plaintiff’s complaint plausibly stated a claim

against Spinnaker directly for violations under the TCPA. The court determined that Plaintiff


3
  Plaintiff concedes that element four, requiring that the prior judgment be valid and final, is
satisfied. (Dkt. No. 18 at 6–7).
                                                  7
     9:20-cv-00376-RMG           Date Filed 06/26/20        Entry Number 20   Page 8 of 12




was collaterally estopped from alleging Spinnaker directly or vicariously made the alleged

unsolicited phone calls. Neither of the prior actions addressed whether RSS and RSM could be

held directly or vicariously liable for a violation under the TCPA for unsolicited phone calls

made by a third-party or agent acting on behalf of RSS or RSM. As such, the issues determined

in the prior actions are not identical to the issue in the instant case.

            2. Actually and Necessarily Determined

        Collateral estoppel only “treats as final only those issues ‘actually and necessarily

determined’ in the prior suit.” Combs v. Richardson, 838 F.2d 112, 114 (4th Cir. 1998). The

issue of whether RSS and RSM may be held directly or vicariously liable for any calls made on

its behalf by any agents or third parties was not actually and necessarily determined in the prior

proceedings.

            3. Critical and Necessary to Judgment

        The facts subject to collateral estoppel must be critical and necessary to the judgment in

the prior litigation. When describing the scope of the “critical and necessary” criterion, courts

have used the alternative word “essential”. In Re Microsoft Corp. Antitrust Litigation, 355 F.3d

322 (2004); e.g., Polk v. Montgomery Cty., Md., 782 F.2d 1196, 1201 (4th Cir. 1986)

(“necessary, material, and essential.”) “Where the court in the prior suit has determined two

issues, either of which could independently support the result, then neither determination is

considered essential to the judgment. Thus, collateral estoppel will not obtain as to either

determination. If one of the two determinations is upheld on appeal, however, collateral estoppel

can obtain as to that issue. Ritter v. Mount St. Mary's Coll., 814 F.2d 986, 993-4 (4th Cir. 1987)

(citing 4 Wright, Law of Federal Courts § 100A (1983). The rationale underlying this corollary

to the collateral estoppel doctrine is that it “guards against the use of non-essential dicta and



                                                    8
     9:20-cv-00376-RMG          Date Filed 06/26/20      Entry Number 20        Page 9 of 12




ancillary findings to estop later litigations.” Id. The doctrine seeks to “further the judicial

interest in economical resolution of disputes, although never to the point where a litigant is

denied his full and fair opportunity to present his case to a competent fact finder.” Id. “Non-

essential findings should not serve as the basis for collateral estoppel because the litigants might

not have concentrated their energies and resources upon the full development and presentation of

these issues.” Id.

       Defendants argue that Plaintiff is collaterally estopped from alleging RSM and RSS made

the unsolicited phone calls because the New Jersey court previously made a factual

determination that Plaintiff failed to show RSS and RSM made such unsolicited calls. (Dkt. No.

15-2 at 4). Defendants argue the New Jersey court’s factual finding is a “critical lynchpin” to the

New Jersey court’s dismissal of Plaintiff’s complaint. (Id. at 3).      In the New Jersey action,

Spinnaker filed a 12(b)(2) motion to dismiss for lack of personal jurisdiction. Plaintiff alleged

that Spinnaker and/or its agents made multiple unsolicited promotional calls to Plaintiff in

violation of the TCPA. Cardenas I, 2017 WL 3315285 at * 1. Plaintiff alleged the New Jersey

court had personal jurisdiction over Spinnaker because Spinnaker “conducts a significant amount

of business in this District, solicits consumers in this District, made and continues to make

unsolicited calls in this District, and because the wrongful conduct giving rise to this case

occurred in, was directed to, and/or emanated from this District.” Id. Spinnaker argued the New

Jersey court did not have personal jurisdiction over it because Spinnaker was not at home and

lacked minimum contacts with the forum, either directly or under agency principles. Id. at * 4.

The New Jersey court ordered the parties to conduct jurisdictional discovery tailored to

Spinnaker’s relationship with its subsidiaries, RSS and RSM, as to whether the subsidiaries acted

as Spinnaker’s agent for jurisdictional purposes. Id. at 1–2. The New Jersey court ultimately



                                                 9
    9:20-cv-00376-RMG         Date Filed 06/26/20      Entry Number 20        Page 10 of 12




dismissed Plaintiff’s complaint because the court was not satisfied with Plaintiff’s argument that

an agency relationship existed between Spinnaker and RSS and RSM.

       The New Jersey court applied a four-part test to determine if a subsidiary company is

acting as the agent of the parent company. The test consisted of: (1) whether the subsidiary is

doing business in the forum that would otherwise be performed by the parent; (2) whether there

is common ownership of the parent and the subsidiary; (3) whether there is financial

dependency; and (4) whether the parent interferes with the subsidiary’s personnel, disregards the

corporate formalities, and/or controls the subsidiary’s marketing and operational policies.”

Dewey v. Volkswagen AG, 558 F. Supp. 2d 505, 513 (D.N.J. 2008). The New Jersey court found

that elements one, three, and four were not met. Cardenas I, 2017 WL 3315285 at * 5. In

addition, the court found that element two was satisfied, but was not dispositive as to whether an

agency relationship existed. Id.

       The New Jersey court also held that even if an agency relationship existed, Plaintiff failed

to allege that RSS and RSM made the unsolicited phone calls in question thus invalidating any

agency argument. Id. at 4-5. Further, the New Jersey court explained that even if it could be

shown that RSS and RSM were Spinnaker’s agents, “Plaintiff failed to show [RSS and RSM]

made the unsolicited phone calls alleged in Plaintiff’s complaint.”         Id. at * 6.   “[Since]

Plaintiff’s argument for specific personal jurisdiction [was] based on the premise that [RSS and

RSM] made telephone calls to Plaintiff and other class members, Plaintiff’s failure to show that

[RSS and RSM] made such calls defeats its jurisdictional argument. Accordingly, even if [RSS

and RSM] are agents of [Spinnaker], the [c]ourt cannot have specific personal jurisdiction over

[Spinnaker] without the requisite minimum contacts with the forum”. Id.




                                                10
    9:20-cv-00376-RMG          Date Filed 06/26/20     Entry Number 20        Page 11 of 12




       In short, the New Jersey court dismissed Plaintiff’s complaint against Spinnaker because

the court could not assert personal jurisdiction over Spinnaker based on the theory RSM and RSS

were acting as agents of Spinnaker. Alternatively, the court found that even if it could be shown

RSS and RSM acted as Spinnaker’s agents, Plaintiff failed to allege such in the complaint and

failed to show that RSS and RSM made the unsolicited phone calls to establish sufficient

minimum contacts with the forum for the court to impute those contacts to Spinnaker. Although

the finding that RSS and RSM did not make the phone calls alleged in Plaintiff’s complaint

supported the court’s judgment, it was not critical and necessary to the court’s finding that no

agency relationship existed between RSS and RSM and Spinnaker because the court found that

multiple factors necessary to establish an agency relationship were not established.

           4. Full and Fair Opportunity to Litigate

       Collateral estoppel requires that the party against whom collateral estoppel is asserted

must have had a full and fair opportunity to litigate the issue in the previous forum. The New

Jersey court ordered the parties to conduct jurisdictional discovery tailored to whether RSS and

RSM acted as the agents of Spinnaker such that the court could exercise personal jurisdiction

over Spinnaker. Cardenas I, 2017 WL 3315285 at * 1. During jurisdictional discovery, Plaintiff

served subpoenas on RSS and RSM that primarily sought documentation that would establish an

agency relationship between RSS and RSM and Spinnaker, and whether RSS and RSM made

any unsolicited calls on behalf of Spinnaker. (Dkt. No. 15-5 – 15-9). In their responses to

Plaintiff’s subpoena requests, RSS and RSM denied making, directing, or authorizing the

unsolicited phone calls alleged in Plaintiff’s complaint. (Dkt. No. 15-8; 15-9). Yet, there is no

evidence Plaintiff previously had the full and fair opportunity to engage in discovery as to




                                                11
      9:20-cv-00376-RMG        Date Filed 06/26/20       Entry Number 20   Page 12 of 12




whether RSS and RSM may be held directly or vicariously liable for the actions of third-parties

or agents making the unsolicited calls on behalf of these entities.

IV.     Conclusion
        For the reasons set forth above, Defendants’ motion to dismiss is DENIED. (Dkt. No.

15). AND IT IS SO ORDERED.

                                                      s/ Richard M. Gergel_________________
                                                      Richard M. Gergel
                                                      United States District Judge


June 26, 2020
Charleston, South Carolina




                                                 12
